Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-3, 5-8, 10-16 have been examined.
Claim(s) 4 and 9 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method and a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving content, from a source device
filtering the product-metadata based on at least one user configurable settings which comprises a user’s preference related to at least one product and at least one of a reward-on-purchase of the at least one product, at least one television related program related to the at least one product, or at least one television channel broadcasting the at least one television program related to the at least one product;
controlling to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface of the device from an external source device other than the source device based on the filtered product metadata;
wherein the user preference comprises at least one of product category, product type, product color, TV program related to the product, or a channel of the TV program related to the product;
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing and sales activities and also business relations.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
extracting product-metadata by decoding the content with a product information decoder, wherein the product-metadata represents at least one product to be displayed as part of the content;
displaying the added at least one product or the added analog thereof related to the product-metadata with a television channel name related to the at least one product in a mapped state on the interface of the device;
without user intervention
an electronic shopping cart (claim 2)
a web-enabled application (claim 10)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional imitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
extracting product-metadata by decoding the content with a product information decoder, wherein the product-metadata represents at least one product to be displayed as part of the content;
displaying the added at least one product or the added analog thereof related to the product-metadata with a television channel name related to the at least one product in a mapped state on the interface of the device;
without user intervention
an electronic shopping cart (claim 2)
a web-enabled application (claim 10)

Furthermore, it has been held that generic computing components, receiving or transmitting data over a network (ex., extracting), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers (ex., displaying), restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0124473) in view of Mandyam (US 2016/0360288) in further view of Johnson (US 2008/0140532).

	Referring to Claim 1, Patel teaches a method of managing an interface of a device, the method comprising:
receiving, at the device, content (see Patel ¶0003, a media asset received at a set-top-box) from a source device (see Patel ¶0093, a cable system headend or satellite distribution facility);
product-metadata which represents at least one product to be displayed as part of the content (see Patel Fig. 3-4, a BERVO 411 vehicle is displayed and advertised within the television content
filtering the product-metadata based on at least one user configurable settings which comprises a user’s preference related to the at least one product and at least one of a reward-on-purchase of the at least one product, at least one television related program related to the at least one product, or at least one television channel broadcasting the at least one television program related to the at least one product (see Patel ¶¶0069,72,48, the advertisements are targeted based on the user profile and user activity, wherein user activity includes such things as favorite channel selections and user-specified broadcast channels, etc, wherein a user may also specify a specific television program, such as “SURFERS” which has an associated advertisement for a “BERVO 411”; see Patel ¶0141, the user may also specify a request for information on one or more keywords, such as “what car was that” which constitutes a user’s preference for a product);
controlling to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface of the device (see Patel ¶¶0055,9, the media guidance may automatically add the advertised product or service to the user’s shopping cart) from an external source device other than the source device (see Patel ¶0085, a user equipment device which contains media guidance application) based on the filtered product-metadata (see Patel ¶0141);
wherein the user preference comprises at least one of product category, product type, product color, TV program related to the product, or a channel see Patel ¶0141, a car is a type of product, as it is not a boat).
Patel does not explicitly teach wherein the product-metadata is decoded from the content using an information decoder. However, Mandyam teaches decoding content to extract metadata regarding an advertisement using a decoder (see Mandyam ¶¶0004,46). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Patel would continue to teach content and product metadata in the content, except that now that metadata would be extracted by decoding the content with a product information decoder as taught by Mandyam. This is a predictable result of the combination.
The combination does not teach displaying the added at least one product or the added analog thereof related to the product-metadata with a television channel name related to the at least one product in a mapped state on the interface of the device. However, Johnson teaches displaying an added at least one product or an added analog thereof related to product-metadata with a television channel name related to the at least one product in a mapped state on an interface of a device (see Johnson ¶¶0059,68 and Fig. 17, the products are added to a virtual session basket and are displayed on a user device along with a channel name HSN iTV). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Patel and Mandyam would continue to teach controlling to add a product to an interface of a device except that now the added product would be displayed on the interface of the 

	Referring to Claim 2, the combination teaches the method of claim 1, wherein the interface of the device comprises an electronic shopping cart (see Patel ¶¶0055,9, the user’s shopping cart).

	Referring to Claim 3, the combination teaches the method of claim 1, wherein the controlling to add comprises: controlling to add the at least one product or the analog thereof based on the least one user configurable settings which comprises, one or more user profiles, or analogue thereof of the at least one product (see Patel ¶¶0069,72,48, the advertisements are targeted based on the user profile and user activity).

	Referring to Claim 5, the combination teaches the method of claim 1, wherein the controlling to add comprises: fetching product information comprising at least one of price, product details, model number, manufacturer, brand name, an expiry data of the at least one product from the external source device other than the source device based on the filtered product-metadata (see Patel ¶¶0049-50, the guidance application retrieves the advertisement based on the request from its stored data in the buffer, wherein the guidance application on the user equipment is different than the cable system headend or satellite distribution facility).

see Patel Fig. 4 item 408, the BERVO 411 is available at a dealer near you).

	Referring to Claim 7, the combination teaches the method of claim 1, further comprising: receiving a user input identifying one or more products among the at least one product at the interface of the device and displaying a shortlist comprising the identified one or more products (see Patel Fig. 1-4, the BERVO 411 and the user can indicate whether he wants to know more or schedule a test drive).

	Referring to Claim 8, the combination teaches the method of claim 1, wherein the product-metadata comprises at least one of a shopping platform, a product code identifying the at least one product, and a product URL linking to a web site including information about the at least one product (see Patel ¶0024, a product code such as “NIKE” or “sneakers”).

	Referring to Claim 10, the combination teaches the method of claim 1, wherein the controlling to add the at least one product comprises: triggering the adding of the at least one product or the analog thereof related to the product-metadata in a mapped relationship with the content, at the interface of a web-enabled application rendered on the device (see Patel ¶¶0054-55, the system detects that the user prefers one merchant over another and this occurs in the media guidance application).

	Referring to Claim 11, the combination teaches the method of claim 10, wherein the mapped relationship between the product-metadata and the content is based on parameters comprising at least one of broadcasting channel name, broadcasting program information, broadcasting program show-time, broadcasting genre, and a viewer of the content (see Patel ¶¶0072,69,55, the product added to the cart is from an add targeted to the user based on his broadcast channel selections).

	Referring to Claim 12, the combination teaches the method of claim 10, further comprising: identifying the web-enabled application based on the product-metadata prior to the triggering (see Patel ¶0024, the website, such as Amazon in [0055], offers the products matching kw such as “Nike” “shoes” according to [0024] via the guidance application).

	Referring to Claim 13, the combination teaches the method of claim 10, further comprising: transmitting the product-metadata to a content manager of a web-enabled service provider for updating user's account maintained by the content-manager based on the product-metadata (see Patel Fig. 4 and ¶¶0048,69, the user is the content manager).

	Referring to Claim 15, Patel teaches an apparatus of managing an interface, the apparatus comprising:
a display (see Patel Fig. 1-6
a receiver configured to receive content (see Patel ¶0003, a media asset received at a set-top-box) from a source device (see Patel ¶0093, a cable system headend or satellite distribution facility);
a processor configured to:
product-metadata wherein the product-metadata represents at least one product to be displayed as part of the content on the display (see Patel Fig. 3-4, a BERVO 411 vehicle is displayed and advertised within the television content);
filter the product-metadata based on at least one user configurable settings which comprises a user’s preference related to the at least one product at least one of a reward-on-purchase of the at least one product, at least one television related program related to the at least one product, or at least one television channel broadcasting the at least one television program related to the at least one product (see Patel ¶¶0069,72,48, the advertisements are targeted based on the user profile and user activity, wherein user activity includes such things as favorite channel selections and user-specified broadcast channels, etc, wherein a user may also specify a specific television program, such as “SURFERS” which has an associated advertisement for a “BERVO 411”; see Patel ¶0141, the user may also specify a request for information on one or more keywords, such as “what car was that” which constitutes a user’s preference for a product
control to add, without user intervention, the at least one product or an analog thereof related to the product-metadata to the interface (see Patel ¶¶0055,9, the media guidance may automatically add the advertised product or service to the user’s shopping cart) based on the filtered product metadata (see Patel ¶0141);
Patel does not explicitly teach wherein the product-metadata is extracted from decoded content using a product information decoder. However, Mandyam teaches decoding content to extract metadata regarding an advertisement using a decoder (see Mandyam ¶¶0004,46). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Patel would continue to teach content and product metadata in the content, except that now that metadata would be extracted by decoding the content with a product information decoder as taught by Mandyam. This is a predictable result of the combination.
The combination does not teach control to display the added at least one product or the added analog thereof related to the product-metadata with a television channel name the at least one television program related to the at least on product in a mapped state on the interface of the apparatus. However, Johnson teaches control to display an added at least one product or an added analog thereof related to product-metadata with a television channel name an at least one television program related to the at least on product in a mapped state on an interface of the apparatus (see Johnson ¶¶0059,68 and Fig. 17, the products are added to a virtual session basket and are displayed on a user device along with a channel name HSN iTV). It would have been obvious to one of .



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0124473) in view of Mandyam (US 2016/0360288) in further view Johnson (US 2008/0140532) in further view of Official notice.

	Referring to Claim 14, the combination teaches the method of claim 10, further comprising: an account for allowing the user to access the added at least one product through a user-profile based on the web-enabled service provider, wherein the user-profile relates to a user subscription and is used to render a personalized interface (see Patel ¶¶0055,69). The combination does not teach wherein the account includes receiving user credentials during a user-login process. However, the examiner takes Official notice that receiving user credentials during a user-login process to access an account is old and well known. For example, Amazon.com allows users to access their account by logging in using a username and password. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the account taught by the combination to be accessed using a username and password because it would increase security and prevent unauthorized access.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0124473) in view of in view of Mandyam (US 2016/0360288) in further view of Johnson (US 2008/0140532) in further view of Minnick (US 2012/0130851).

	Referring to Claim 16, the combination teaches the method of claim 1 but does not teach wherein the at least one product is tagged with at least one of QR code or digital watermarking. However, Minnick teaches this (see Minnick ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the QR code tagging feature of Minnick with the product interface as taught by Patel because the results would be predictable. Specifically, the combination would continue to teach filtering product data and adding a product to a shopping cart, except that now it would also tag a product with a QR code according to Minnick. This is a predictable result of the combination.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
1.	The applicant respectfully argues on pages 6-7 of the remarks filed on 12/21/2021 that the rejection under 35 U.S.C. 101 should be withdrawn because the “controlling to add without human intervention” step and “displaying the added” step are not mere human mental activity and thus cannot be an abstract idea.

	For these reasons, the applicant’s arguments are not persuasive.
2.	The remaining arguments by the applicant are directed to newly amended limitations which have been fully addressed above with the new prior art of Johnson.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684